Title: From Alexander Hamilton to Nathaniel Appleton, 13 December 1790
From: Hamilton, Alexander
To: Appleton, Nathaniel


Treasury DepartmentDec. 13. 1790.
Sir
I am of opinion it will be most proper that a person having a general power to transfer stock should not transfer to himself. He may as well transfer to a third person, who can afterwards transfer to him, which will avoid all question.
When you issue new certificates on a transfer of stock, it will be well that on the back of the cancelled certificate (or file of cancelled certificates, if there be several) you take a receipt or receipts for that or those you give in lieu thereof.
As notaries public are not to be found in the interior part of the States, I shall have no objection to your acting upon powers of Attorney authenticated by a Judge of the superior or inferior courts of Massachusetts, with the seal of the Court; or without seal if the hand writing of the Judge be known, or can be satisfactorily proved, to you.
I am, Sir,   Your obedt. servant
A Hamilton
Nathaniel Appleton Esq.Commissioner of LoansBoston.
